    Case 1:19-cv-06046 Document 1 Filed 10/28/19 Page 1 of 13 PageID #: 1



UNITED STATES DISTRICT COURT
EASTHERN DISTRICT OF NEW YORK
                                     x
NIKOLAI SHIRO,                       :   Civil Action No.:
                                     :
                       Plaintiff,    :
     vs.                             :
                                     :   COMPLAINT FOR VIOLATIONS OF THE
EQUIFAX INFORMATION SERVICES,        :   FAIR CREDIT REPORTING ACT
LLC, CAPITAL ONE BANK (USA), N.A.,   :
and WELLS FARGO BANK, N.A.,          :   DEMAND FOR JURY TRIAL
                       Defendants.   :
                                     :
                                     :
                                     :
                                     x
     Case 1:19-cv-06046 Document 1 Filed 10/28/19 Page 2 of 13 PageID #: 2



       Plaintiff Nikolai Shiro (“Plaintiff”) brings this action on an individual basis for damages

under the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq. (“FCRA”), seeking statutory and

other damages against defendants named herein, and alleges based upon the personal knowledge

of Plaintiff, the investigation of counsel, and upon information and belief, as follows:

                                  NATURE OF THE ACTION

       1.      Plaintiff suffered harm as a result of false and inaccurate information published by

defendant Equifax Information Services, LLC, a consumer reporting agency (“CRA”) as defined

under 15 U.S.C. § 1681a(f) (“CRA Defendant”).

       2.      Through the publication of consumer background reports, as that term is defined

by 15 U.S.C. § 1681a(d), CRA Defendant has been reporting inaccurate information about

Plaintiff’s consumer background to numerous credit companies and persons, both known and

unknown – including an inaccuracy with respect to inaccurate “Scheduled Payment Amounts” on

credit card accounts issued by defendants Wells Fargo Bank, N.A. (“Wells Fargo”) and Capital

One Bank (USA), N.A. (“Capital One”) (collectively, “Furnisher Defendants”).

       3.      Specifically, accounts on Plaintiff’s consumer background reports issued by CRA

Defendant contained a “Scheduled Payment Amount” field, which normally describes the payment

amount a consumer owes to a furnisher on a monthly basis. This field on the consumer background

report should, however, not contain any information once the account is charged off or closed with

a zero balance by either the furnisher or the consumer.

       4.      Despite receiving a letter from Plaintiff disputing the reporting of the improper

scheduled monthly payments as inaccurate, both CRA Defendant and Furnisher Defendants

(collectively, “Defendants”) willfully, intentionally, recklessly, and/or negligently continued to

report such inaccurate information.




                                                -1-
     Case 1:19-cv-06046 Document 1 Filed 10/28/19 Page 3 of 13 PageID #: 3



       5.      Egregiously, CRA Defendant failed to delete the inaccurate information

notwithstanding the fact that Plaintiff disputed the materially misleading inaccuracies in writing

via CRA Defendant’s mechanisms and procedures established to dispute consumer credit

information.

       6.      Upon receipt of Plaintiff’s dispute, CRA Defendant was legally required to: (i)

conduct a reasonable investigation or re-investigation into all the circumstances surrounding the

dispute; and (ii) when and if appropriate, following the performance of the reasonable

investigation, remove any inaccurate information.

       7.      Furnisher Defendants received notice from CRA Defendant that Plaintiff disputed

the inaccuracy alleged herein on Plaintiff’s consumer background reports. Furnisher Defendants

failed to conduct a reasonable investigation with respect to the disputed information within 30 to

45 days.

       8.      Defendants willfully, intentionally, recklessly, and negligently failed to do any of

the above actions in violation of the FCRA, § 1681 et seq. of Title 15 of the United States Code,

including § 1681e(b), which obligates CRA Defendant to create and follow reasonable procedures

and policies to ensure maximum possible accuracy in consumer background reports. CRA

Defendant willfully, intentionally, recklessly and negligently violated § 1681i, which required it

to perform a reasonable investigation to remove the inaccurate information after receiving

Plaintiff’s dispute letter. After receiving notice of Plaintiff’s dispute from CRA Defendant,

Furnisher Defendants failed to conduct a reasonable investigation with respect to the disputed

information in violation of § 1681s-2(b).

       9.      Plaintiff brings this action in order to recover, inter alia, statutory damages, pre-

judgment and post-judgment interest, and reasonable attorneys’ fees and expenses for injuries




                                               -2-
     Case 1:19-cv-06046 Document 1 Filed 10/28/19 Page 4 of 13 PageID #: 4



suffered as a result of Defendants’ misconduct. Defendants’ erroneous reporting of inaccurate

information in Plaintiff’s consumer background reports continues to affect Plaintiff’s

creditworthiness and credit score. As a result of Defendants’ misconduct, Plaintiff has suffered a

decreased credit score, the loss of ability to purchase and benefit from credit, and the mental and

emotional pain, anguish, humiliation, and embarrassment of credit denial.

                                JURISDICTION AND VENUE

       10.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 and

pursuant to 15 U.S.C. § 1681p, which states that “[a]n action to enforce any liability created under

this title may be brought in any appropriate United States district court, without regard to the

amount in controversy…”

       11.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b).

                                            PARTIES

Plaintiff

       12.     Plaintiff Nikolai Shiro is a resident of Brooklyn, NY and qualifies as a “consumer”

as that term is defined under 15 U.S.C. § 1681a(c). Plaintiff is an individual (and not an entity).

Defendants

       13.     Defendant Equifax Information Services, LLC is a consumer reporting agency that

regularly conducts business in this judicial district. Defendant Equifax has a principal place of

business located at 1550 Peachtree Street, NW, Atlanta, GA 30309, is registered to do business in

the State of New York, and may be served with process upon The Corporation Service Company,

its registered agent for service of process at 80 State Street, Albany, NY, 12207. Defendant Equifax

Information Services, LLC, is a subsidiary of Equifax, Inc. Defendant qualifies as a “consumer

reporting agency” under 15 U.S.C. § 1681a(f) and by contractual agreement disbursed consumer

background reports for remuneration to third parties.


                                                -3-
     Case 1:19-cv-06046 Document 1 Filed 10/28/19 Page 5 of 13 PageID #: 5



       14.     Defendant Capital One Bank (USA), N.A. is a subsidiary of Capital One Financial

Corporation, a Delaware Corporation. Capital One is one of the nation’s ten largest banks based

on deposits as of December 31, 2018, providing service for banking customers through internet

and mobile banking, as well as through branch locations and ATMs throughout New York. In

addition to offering credit and debit card products, auto loans and other consumer lending products

in markets across the United States, Defendant Capital One was one of the largest issuers of credit

cards nationwide during fiscal year 2018 based on the outstanding balance of credit card loans.

Defendant Capital One qualifies as a “furnisher” of credit information as that term is used in 15

U.S.C. § 1681s-2(b) and has a principal place of business located at 1680 Capital One Drive,

McLean, Virginia, 22102.

       15.     Defendant Wells Fargo Bank is a is a national banking association with its principal

place of business in Sioux Falls, South Dakota. It is Wells Fargo & Company’s principal

subsidiary, a corporation organized under the laws of Delaware, with its principal executive office

located in 420 Montgomery Street, San Francisco, California 94163. As a financial services

company, it provides retail, commercial, and corporate banking services through banking locations

and offices, the internet, and other distribution channels to individuals, businesses and institutions

in all 50 states, the District of Columbia and in other countries. In 2018, Wells Fargo’s net income

was upward of $22 billion.

                               SUBSTANTIVE ALLEGATIONS

The FCRA

       16.     As described below, Congress enacted § 1681 et seq. of Title 15 of the United States

Code, which § 1681(a) states as follows:

        “The banking system is dependent upon fair and accurate credit reporting.
       Inaccurate credit reports directly impair the efficiency of the banking system, and



                                                -4-
     Case 1:19-cv-06046 Document 1 Filed 10/28/19 Page 6 of 13 PageID #: 6



       unfair credit reporting methods undermine the public confidence which is essential
       to the continued functioning of the banking system.

       (2) An elaborate mechanism has been developed for investigating and evaluating
       the credit worthiness, credit standing, credit capacity, character, and general
       reputation of consumers.

       (3) Consumer reporting agencies have assumed a vital role in assembling and
       evaluating consumer credit and other information on consumers.

       (4) There is a need to insure that consumer reporting agencies exercise their grave
       responsibilities with fairness, impartiality, and a respect for the consumer’s right
       to privacy.

       (Emphasis added).

       17.     The FCRA mandates CRAs to adhere to the following twin duties: (i) to assure

maximum possible accuracy of information when preparing consumer reports and to set up

reasonable policies and procedures to maintain compliance with this minimum reporting standard;

and (ii) to reinvestigate the facts and circumstances surrounding a dispute by consumers, and to

appropriately and timely correct any inaccuracies, including by quickly notifying the furnisher and

any other parties in the distribution chain of the disputed inaccuracies.

       18.     CRA Defendant compiles, maintains, and reports information concerning a

consumer’s creditworthiness, credit-standing, credit capacity, character, and general reputation.

That information is then made available for use by third parties in credit transactions involving

consumers, for employment purposes, the underwriting of insurance for consumers, and even

housing. Plaintiff and consumers have a legally protected interest in CRA Defendant fulfilling its

respective duties under the FCRA, so that the information reported and maintained is done fairly,

to support maximum levels of confidentiality, accuracy, and relevancy.

       19.     Furnishers, after receiving notice of a consumer’s dispute from a CRA that

information is inaccurate, are required to conduct a reasonable investigation with respect to the




                                                -5-
      Case 1:19-cv-06046 Document 1 Filed 10/28/19 Page 7 of 13 PageID #: 7



disputed information. When and if appropriate, the furnisher is obligated to remove any inaccurate

information following the performance of the reasonable investigation.

Capital One

        20.    Upon information and belief, on a date better known to CRA Defendant, consumer

background reports concerning Plaintiff were issued by CRA Defendant that included inaccurate

information in connection with a Kohl’s/Capital One credit card account.

        21.    CRA Defendant inaccurately reported a scheduled monthly payment on Plaintiff’s

Kohl’s/Capital One account. On July 17, 2019, Plaintiff sent a letter disputing the accuracy of the

reporting of an improper “Scheduled Payment Amount.” The Scheduled Payment Amount field

on Plaintiff’s consumer background reports should not contain any information once the account

was charged off. Plaintiff no longer had an obligation to make monthly payments to Defendant,

as the account was closed. This inaccuracy misleadingly provides the appearance that the account

is open, when in fact it was not. This inaccuracy also misleads prospective lenders into believing

that the consumer has an obligation to pay a monthly amount to Defendant, when that is not so,

ultimately giving the perception that Plaintiff’s overall disposable monthly income is less than it

really is.

        22.    Upon information and belief, CRA Defendant notified Defendant Capital One

about Plaintiff’s dispute. Upon receipt of the dispute by CRA Defendant, Defendant Capital One

failed to conduct a reasonable investigation and correct the inaccurate information on Plaintiff’s

consumer background reports.

Wells Fargo

        23.    Upon information and belief, on a date better known to CRA Defendant, consumer

background reports were issued by CRA Defendant concerning Plaintiff that included inaccurate

information in connection with a Wells Fargo credit card account.


                                               -6-
      Case 1:19-cv-06046 Document 1 Filed 10/28/19 Page 8 of 13 PageID #: 8



        24.    CRA Defendant inaccurately reported a scheduled monthly payment on Plaintiff’s

Wells Fargo account. On July 17, 2019, Plaintiff sent a letter disputing the accuracy of the

reporting of an improper “Scheduled Payment Amount.” The Scheduled Payment Amount field

on Plaintiff’s consumer background reports should not contain any information once the account

is charged off. Plaintiff no longer had an obligation to make monthly payments to Defendant, as

the account was closed. This inaccuracy misleadingly provides the appearance that the account is

open, when in fact it was not. This inaccuracy also misleads prospective lenders into believing

that the consumer has an obligation to pay a monthly amount to Defendant, when that is not so,

ultimately giving the perception that Plaintiff’s overall disposable monthly income is less than it

really is.

        25.    Upon information and belief, CRA Defendant notified Defendant Wells Fargo

about Plaintiff’s dispute. Upon receipt of the dispute by CRA Defendant, Defendant Wells Fargo

failed to conduct a reasonable investigation and correct the inaccurate information on Plaintiff’s

consumer background reports.

Plaintiff suffered harm from CRA Defendant’s willful, intentional, reckless and/or
negligent misconduct

        26.    CRA Defendant has been reporting inaccurate information about Plaintiff’s

consumer background to numerous credit companies and persons, both known and unknown,

through the publication of consumer background reports.

        27.    The inaccurate information includes the nature of at least two of Plaintiff’s

tradelines/accounts as well as personal identifying information, including, but not limited to,

Plaintiff’s Kohl’s/Capital One and Wells Fargo accounts.




                                               -7-
     Case 1:19-cv-06046 Document 1 Filed 10/28/19 Page 9 of 13 PageID #: 9



       28.     This inaccurate information negatively reflects upon Plaintiff, Plaintiff’s credit

repayment history, Plaintiff’s financial responsibility as a consumer, and Plaintiff’s overall credit

worthiness.

       29.     After noticing the inaccuracy reported by CRA Defendant, Plaintiff disputed it in

writing via CRA Defendant’s established mechanisms and procedures created to dispute consumer

credit information. Despite being placed on notice of the inaccuracy, CRA Defendant sent Plaintiff

correspondence indicating its intent to continue reporting the inaccurate information.           The

inaccurate information continues to be published in Plaintiff’s consumer background reports.

       30.     Upon information and belief, CRA Defendant contacted Furnisher Defendants and

notified them of the dispute. As part of any reasonable or even rudimentary investigation or re-

investigation, CRA Defendant should have then sent all the relevant evidence/facts to Furnisher

Defendants and requested an explanation as to the reason the Scheduled Payment Amount field

was not left blank and was reported on the closed accounts with a zero balance. CRA Defendant

never: (i) contacted Plaintiff to follow up on, verify and/or elicit more specific information about

Plaintiff’s dispute; (ii) contacted any third parties that would have relevant information concerning

Plaintiff’s dispute; (iii) forwarded any relevant information concerning Plaintiff’s dispute to

Furnisher Defendants; or (iv) requested or obtained any credit applications, or other relevant

documents from Furnisher Defendants. CRA Defendant willfully, intentionally, recklessly and

negligently failed to perform any reasonable investigation, and ultimately failed to remove the

inaccurate information.

CRA Defendant failed to maintain adequate policies and procedures

       31.     CRA Defendant systematically violated the FCRA by failing to adhere to and

maintain reasonable procedures to assure the maximum possible accuracy of information in the

consumer background reports it publishes.


                                                -8-
    Case 1:19-cv-06046 Document 1 Filed 10/28/19 Page 10 of 13 PageID #: 10



       32.      Upon receipt of Plaintiff’s dispute, CRA Defendant was legally required to: (i)

conduct a reasonable investigation or re-investigation into all the circumstances surrounding the

dispute; and (ii) when and if appropriate, remove any inaccurate information following the

performance of the reasonable investigation.

       33.      CRA Defendant failed to take any of these steps in violation of the FCRA and

Plaintiff is entitled to damages. Plaintiff has suffered actual damages, through harm to his

consumer background reputation and overall credit score, by missing opportunities, and by being

denied the ability to procure additional credit.

                                      CAUSES OF ACTION

                                             COUNT I

     Against CRA Defendant for Violations of the FCRA, 15 U.S.C. §§ 1681e and 1681i

       34.      Plaintiff incorporates by reference the preceding allegations as though fully set

forth herein.

       35.      The relevant subparts for FCRA claims under 15 U.S.C. § 1681e is 15 U.S.C. §

1681e(b). More specifically, 15 U.S.C. § 1681e(b) requires that:

       Whenever a consumer reporting agency prepares a consumer report it shall follow
       reasonable procedures to assure maximum possible accuracy of the information
       concerning the individual about whom the report relates.

       36.      Under 15 U.S.C. § 1681i, inter alia:

       (a)      Reinvestigations of Disputed Information

       (1)      Reinvestigation Required

       In general. …if the completeness or accuracy of any item of information contained
       in a consumer’s file at a consumer reporting agency is disputed by the consumer
       and the consumer notifies the agency directly, or indirectly through a reseller, of
       such dispute, the agency shall, free of charge, conduct a reasonable
       reinvestigation to determine whether the disputed information is inaccurate and
       record the current status of the disputed information, or delete the item from the
       file in accordance with paragraph (5), before the end of the 30-day period beginning


                                                   -9-
    Case 1:19-cv-06046 Document 1 Filed 10/28/19 Page 11 of 13 PageID #: 11



       on the date on which the agency receives the notice of the dispute from the
       consumer or reseller.

       (2) Prompt Notice of Dispute to Furnisher of Information

       (A) In general. Before the expiration of the 5-business-day period beginning on
       the date on which a consumer reporting agency receives notice of a dispute from
       any consumer or a reseller in accordance with paragraph (1), the agency shall
       provide notification of the dispute to any person who provided any item of
       information in dispute, at the address and in the manner established with the
       person. The notice shall include all relevant information regarding the dispute that
       the agency has received from the consumer or reseller.

       (Emphasis added).

       37.      In violation of §§ 1681e(b) and 1681(i), CRA Defendant failed to follow reasonable

procedures to ensure maximum possible accuracy of the information attributable to Plaintiff, by

reporting inaccurate information in Plaintiff’s consumer background reports. Plaintiff disputed

the inaccurate information, and still, CRA Defendant willfully, intentionally, recklessly and

negligently failed to perform a reasonable investigation to remove the inaccurate information.

       38.      In violation of §§ 1681n and 1681o, CRA Defendant’s conduct was a direct and

proximate cause of Plaintiff’s injury and it is, therefore, liable to Plaintiff for its negligent and

willful failures to follow reasonable policies and procedures. As a result of CRA Defendant’s

violations of 15 U.S.C. §§ 1681e(b) and 1681i, Plaintiff suffered statutory and actual damages as

described herein and is entitled to recover actual damages and punitive damages, pursuant to 15

U.S.C. §§ 1681n and 1681o.

                                            COUNT II

     Against Furnisher Defendants for Violations of the FCRA, 15 U.S.C. §§ 1681s-2(b)

       39.      Plaintiff incorporates by reference the preceding allegations as though fully set

forth herein.

       40.      Under 15 U.S.C. § 1681s-2(b), inter alia:



                                               - 10 -
    Case 1:19-cv-06046 Document 1 Filed 10/28/19 Page 12 of 13 PageID #: 12



       After receiving notice pursuant to 15 U.S.C. § 1681i(a)(2) of a dispute with regard
       to the completeness or accuracy of any information provided by a person to a
       consumer reporting agency, the person shall –

       (A) conduct an investigation with respect to disputed information;

       (B) review all relevant information provided by the consumer reporting agency
           pursuant to § 1681i(a)(2) of this title;

       (C) report the results of the investigation to the consumer reporting agency; [and]

       (D) if the investigation finds that the information is incomplete or inaccurate, report
           those results to all other consumer reporting agencies to which the person
           furnished the information…

       (Emphasis added).

       41.     Furnisher Defendants failed to conduct a timely and reasonable investigation of

Plaintiff’s dispute after receiving notice from CRA Defendant concerning Plaintiff’s disputes.

Furnisher Defendants have further willfully, intentionally, recklessly, and/or negligently continued

to report such inaccurate information to CRA Defendant.

       42.     Instead of removing the inaccurate information, Furnisher Defendants improperly

claimed that the inaccurate information is verified and verified the inaccurate information to CRA

Defendant in response to Plaintiff’s disputes.

       43.     Furnisher Defendants’ conduct was a direct and proximate cause resulting in the

damages suffered by Plaintiff. Due to Furnisher Defendants’ misconduct, Plaintiff has suffered

actual damages in the form of lost credit opportunities, harm to his consumer background

reputation and overall credit score, by missing opportunities, and emotional distress.

       44.     As a result of Furnisher Defendants’ misconduct, Plaintiff is entitled to statutory,

actual and punitive damages pursuant to 15 U.S.C. §§ 1681n and 1681o.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands a judgment:




                                                 - 11 -
    Case 1:19-cv-06046 Document 1 Filed 10/28/19 Page 13 of 13 PageID #: 13



       A.     awarding Plaintiff statutory money damages, actual damages and punitive

damages, including pre-judgment and post-judgment interest;

       B.     awarding attorneys’ fees and costs, and other relief; and

       C.     awarding such other relief as to this Court may seem just and proper.

                                        JURY DEMAND

       Plaintiff demands a trial by jury.

DATED: October 28, 2019                     COHEN & MIZRAHI LLP
                                            EDWARD Y. KROUB


                                                            /s/ Edward Y. Kroub
                                                           EDWARD Y. KROUB

                                            DANIEL C. COHEN
                                            EDWARD Y. KROUB
                                            300 Cadman Plaza West, 12th Floor
                                            Brooklyn, NY 11201
                                            Telephone: 929/575-4175
                                            929/575-4195 (fax)
                                            dan@cml.legal
                                            edward@cml.legal

                                            Attorneys for Plaintiff




                                             - 12 -
